Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20     Page 1 of 37 PageID 377



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

VALERIE JACKSON                     §
                                    §
     Plaintiff,                     §
                                    §
v.                                  §    CIVIL ACTION NO. 3:18-cv-2935
                                    §
LUPE VALDEZ, MARIAN BROWN,          §
SAMUEL JOSEPH, LIZYAMMA             §
SAMUEL, UNKNOWN DALLAS              §
COUNTY EMPLOYEE III, and            §
DALLAS COUNTY, TEXAS,               §
                                    §
     Defendants.                    §

PLAINTIFF’S RULE 7(a) REPLY TO THE ASSERTION OF QUALIFIED IMMUNITY
                   BY THE INDIVIDUAL DEFENDANTS



                                         Respectfully submitted,


                                         /s/ Scott H. Palmer
                                         SCOTT H. PALMER
                                         State Bar No. 00797196
                                         JAMES P. ROBERTS
                                         State Bar No. 24105721

                                         SCOTT H. PALMER, P.C.
                                         15455 Dallas Parkway,
                                         Suite 540, LB 32
                                         Dallas, Texas 75001
                                         Tel: (214) 987-4100
                                         Fax: (214) 922-9900
                                         scott@scottpalmerlaw.com
                                         james@scottpalmerlaw.com

                                         ATTORNEYS FOR PLAINTIFF




                                     1
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                                                   Page 2 of 37 PageID 378



                                                    TABLE OF CONTENTS
A.    Introduction ............................................................................................................................. 4
B.    Factual Background ................................................................................................................ 4
C.    Argument and Authorities .................................................................................................... 18
  SAMUEL JOSEPH (“S. JOSEPH”) .......................................................................................... 18
  LIZYAMMA SAMUEL (“L. SAMUEL”)................................................................................ 21
  UNKNOWN DALLAS COUNTY EMPLOYEE III ................................................................ 25
  SHERIFF LUPE VALDEZ ....................................................................................................... 28
  MARIAN BROWN ................................................................................................................... 33
D.    Prayer .................................................................................................................................... 36
CERTIFICATE OF SERVICE ..................................................................................................... 37




                                                                        2
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                                            Page 3 of 37 PageID 379



                                              TABLE OF AUTHORITIES

CASES
Cf. Evans v. Stephens,
  407 F.3d 1272 (11th Cir.2005) .................................................................................................. 25

Felton v. Polles,
 315 F.3d 470, 473 (5th Cir. 2002) ............................................................................................. 19

Hare v. City of Corinth, Miss.,
 135 F.3d 320, 325 (5th Cir. 1998) ............................................................................................. 19

Harlow v. Fitzgerald,
 457 U.S. 800, 815-819, 102 S. Ct. 2727, 73 L. Ed.2d 396 (1982) ........................................... 19

Oliver v. Scott,
 276 F.3d 736, 745 (5th Cir. 2002) ...................................................................................... passim

United States v. Afanador,
 567 F.2d 1325, 1331 (5th Cir. 1978) .................................................................................. passim

CONSTITUTIONAL PROVISIONS
U.S. Const. amend. IV ................................................................................................ 21, 24, 27, 32

CODES
28 CFR § 115.15(e)................................................................................................................ passim

General Orders/Code of Conduct Vol. I Chapter 11.2.................................................................. 35

Texas Administrative Code § 271.1(a)(6) ........................................................................ 14, 30, 34

Texas Administrative Code § 271.4.................................................................................. 14, 31, 34

The General Rules/Code of Conduct § VII(4) ........................................................................ 14, 31




                                                                   3
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                    Page 4 of 37 PageID 380



TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW, VALERIE JACKSON, Plaintiff, and files her Rule 7(a)(7) Reply to the

Assertion of Qualified Immunity by the Individual Defendants, and would respectfully show unto

the Court as follows:


                                         A.      Introduction

        1.      Lupe Valdez, Marian Brown, Samuel Joseph, Lizyamma Samuel, and Unknown

Dallas County Employee III (the “Individual Defendants”) have been sued under 42 U.S.C. § 1983

for violations of the Fourth and Fourteenth Amendments, in particular, the unreasonable strip

search of Valerie Jackson for the sole purpose of determining the inmate’s genital status, as well

as the failure to train and supervise by Sheriff Lupe Valdez and Sheriff Marian Brown that resulted

in the illegal strip search and her improper placement with the male detainee population.

        2.      The Individual Defendants have asserted the defense of Qualified Immunity and

the Court ordered this reply on February 20, 2020.

        3.      Plaintiff incorporates by reference all allegations, factual or otherwise, as asserted

in her First Amended Complaint.


                                    B.        Factual Background

        4.      Defendant Valdez was the Sheriff of Dallas County from January 1, 2005 until

January 1, 2018.

        5.      Plaintiff Valerie Jackson was assigned the sex of male at birth.

        6.      Ms. Jackson is a transgender woman, and lives as a woman.

        7.      Ms. Jackson had her gender legally changed to female prior to the events giving

rise to her causes of action in this case.



                                                   4
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                   Page 5 of 37 PageID 381



       8.        On or about November 4, 2016, Ms. Jackson was a pre-trial detainee at the Dallas

County jail. She was booked into custody for Possession of a Weapon in a Prohibited Place –

essentially, she forgot to remove her firearm from her bag before going to the airport.

       9.        During the intake process at the jail, Ms. Jackson was processed by a female Dallas

County employee, S. Joseph or L. Samuel. Ms. Jackson was asked all the standard intake questions.

       10.       S. Joseph or L. Samuel verified Ms. Jackson’s name and gender on her driver’s

license.

       11.       Ms. Jackson was given a wrist band with her name and the correctly assigned

gender of female.

       12.       S. Joseph or L. Samuel then took Ms. Jackson behind an enclosed corner and

instructed Ms. Jackson to lift her shirt and bra to expose her bare breasts, which she did.

       13.       Ms. Jackson then waited to be seen by a nurse.

       14.       A male nurse, Unknown Dallas County Employee I, then began to ask Ms. Jackson

medical questions.

       15.       Unknown Dallas County Employee I asked Ms. Jackson the date of her last

menstrual cycle.

       16.       Ms. Jackson replied that she does not have menstrual cycles because she does not

have a uterus.

       17.       Unknown Dallas County Employee I asked her if she had a hysterectomy, and Ms.

Jackson responded that she had not.

       18.       Unknown Dallas County Employee I kept asking why she doesn’t have menstrual

cycles, and Ms. Jackson finally explained that she is transgender.




                                                  5
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                Page 6 of 37 PageID 382



       19.    Unknown Dallas County Employee I had a look of shock on his face and asked why

her paperwork says female on it.

       20.    Ms. Jackson explained that she is a female.

       21.    Unknown Dallas County Employee I left her paperwork the way it was filled out

and concluded the medical assessment.

       22.    Ms. Jackson was then directed to sit on the benches with the rest of the female

inmates.

       23.    After around ten minutes, a different male officer, Unknown Dallas County

Employee II, pulled Ms. Jackson aside and asked her to identify her gender.

       24.    Ms. Jackson responded that she was a female.

       25.    Unknown Dallas County Employee II asked, “did you have a sex change or

something?”

       26.    Ms. Jackson responded that she had.

       27.    In front of the rest of the inmates around them, Unknown Dallas County Employee

II asked, “have you had everything done even down there?”

       28.    Ms. Jackson hesitantly and falsely told him that she had, because she wanted this

unnecessary and humiliating harassment to end.

       29.    Unknown Dallas County Employee II then went to get S. Joseph or L. Samuel from

intake and a female nurse, Unknown Dallas County Employee III.

       30.    Unknown Dallas County Employee III and S. Joseph or L. Samuel took Ms.

Jackson behind the same enclosed corner as before and instructed her to pull down her pants and

underwear.

       31.    Ms. Jackson asked why she needed to do this.



                                                 6
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                 Page 7 of 37 PageID 383



       32.     S. Joseph or L. Samuel replied, “We need to know if you’ve had a sex change or

not. We need to see if you have a penis or a vagina. We have to protect you. We can’t put you with

men if you have a vagina.”

       33.     Ms. Jackson responded that she was not going to pull her pants and underwear down

and that she should not have to prove anything to them if none of the other women had to prove

anything.

       34.     S. Joseph or L. Samuel then replied, “You are coming up in the system as male. It

doesn’t matter what you do, it can never be changed.”

       35.     S. Joseph or L. Samuel then said, “now our policy is we have to verify that you’ve

had a sex change. If you have a penis you’re going with the men. If you have a vagina, you’re

going with the women.”

       36.     Ms. Jackson continued to insist that she did not want to pull her pants down.

       37.     S. Joseph or L. Samuel then told Ms. Jackson that they would transfer her to

Parkland Hospital if she refused, that Ms. Jackson would have to show her genitals at Parkland

Hospital, and that it would add hours to her incarceration.

       38.     Ms. Jackson pleaded to sit with the female inmates, with whom she identified and

whose gender she legally shares.

       39.     S. Joseph or L. Samuel responded, “that’s our policy. You can talk to Lupe

Valdez about it when you get out.”

       40.     Ms. Jackson asked if she could do this after going to court if she was unable to

make bond.




                                                 7
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                  Page 8 of 37 PageID 384



        41.     S. Joseph or L. Samuel explained that this was the next step of the process and the

process could not move forward without Ms. Jackson revealing her genitals, so that they

could verify her genitalia.

        42.     Feeling that she was out of options and had no other choice, Ms. Jackson pulled her

pants and underwear down to her knees so that Unknown Dallas County Employee III and S.

Joseph and L. Samuel could verify her genitalia and gender.

        43.     This unconstitutional search conducted by Unknown Dallas County Employees III

and S. Joseph or L. Samuel was conducted for the sole purpose of observing Ms. Jackson’s

genitals, ostensibly for the purpose of determining whether she is transgender.

        44.     This unconstitutional search caused severe distress to Ms. Jackson.

        45.     Following this unconstitutionally invasive search to designate Ms. Jackson’s

gender based exclusively on her genitals, she was told that she could watch TV with the men or

could go into a solitary cell.

        46.     S. Joseph or L. Samuel told Ms. Jackson, “It’s not uncommon for men that look

like women to be sitting in the men’s section and vice versa. You’ll probably see some like you

over there. You aren’t the first and you won’t be the last”.

        47.     Ms. Jackson chose to be alone, thinking she could save herself from further

harassment.

        48.     While waiting for a cell, Ms. Jackson noticed that there was a group of men walking

freely outside the solitary cells. She decided that she would be harassed either way and asked to

remain in the TV area.

        49.     As soon as she made this request, an older male officer, Unknown Dallas County

Employee IV, said, “No, you’re going with the men because that’s what you are. You’re a man.”



                                                 8
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                    Page 9 of 37 PageID 385



        50.    Ms. Jackson was then placed in her own cell, where the male inmates began

questioning her through the cell door.

        51.    They were asking her if she was a “tranny” or a “real girl”, telling her all the sexual

things they wanted to do to her, grabbing themselves, calling her a “he/she,” and calling her many

other derogatory words.

        52.    A female officer, Unknown Dallas County Employee V, asked Ms. Jackson if she

was alright. Upon responding that she was not alright, the female Unknown Dallas County

employee laughed and told Ms. Jackson, “at least you have someone to talk to.”

        53.    After enduring the harassment for an unknown amount of time, Ms. Jackson was

taken by a male officer for fingerprinting and a mugshot.

        54.    A male officer attempted to escort Ms. Jackson back to the women’s solitary cells;

however, he was told by another officer, Unknown Dallas County Employee VI, to bring her to

the men’s holding area.

        55.    Ms. Jackson was again placed with the male inmates after another embarrassing

situation.

        56.    Ms. Jackson was eventually taken in a line with male inmates to court. As they

walked past another group of men, she was harassed again.

        57.    A different female officer, Unknown Dallas County Employee VII, said loudly

from across the room, “Why is that woman with all those men?”

        58.    A male officer, Unknown Dallas County Employee VIII, then responded from

across the room, “because it’s a man.”

        59.    Unknown Dallas County Employee VIII said this twice because Unknown Dallas

County Employee VII didn’t hear the first time.



                                                  9
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                   Page 10 of 37 PageID 386



        60.    This was said in front of all of the other inmates in the area.

        61.    During court, Ms. Jackson was referred to as “Mr. Jackson,” by the male bailiff and

was required to sit with the males.

        62.    Ms. Jackson was humiliated every time she encountered a new officer. Each time,

they would see her and reference her as a woman, only to be told by whichever officer was

escorting her in front of everyone that she was a man.

        63.    All Ms. Jackson was able to do was cry as she suffered the worst humiliation of her

entire life.

        64.    When they arrived back at the jail, the men were placed into a holding cell and Ms.

Jackson was placed into a separate cell next to them.

        65.    Ms. Jackson was required to fill out new paperwork.

        66.    Ms. Jackson was then taken to the male locker room where she was directed toward

an empty shower stall by a male officer, Unknown Dallas County Employee IX.

        67.    Ms. Jackson was told to strip down and take a shower by Unknown Dallas County

Employee IX and that it was something everyone had to do.

        68.    Ms. Jackson pleaded with Unknown Dallas County Employee IX to let her skip the

shower as her bond was being sent electronically by her lawyer and she should be out of custody

soon.

        69.    The two male officers that were present ignored her pleas.

        70.    The female officer volunteered to verify what Ms. Jackson was saying and did in

fact confirm that the bond was received.

        71.    The female officer then escorted Ms. Jackson out of the locker room and told her

that she, “dodged a bullet.”



                                                 10
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                  Page 11 of 37 PageID 387



        72.     Ms. Jackson was placed back into another holding cell by herself as she waited for

her paperwork to process.

        73.     While she was waiting, another female officer, Unknown Dallas County Employee

X, came into the cell and changed Ms. Jackson’s wrist band so that it now showed her gender as

male.

        74.     Ms. Jackson was moved multiple times while waiting for her paperwork to be

processed, each time encountering new officers and inmates that misidentified her gender based

off the paperwork and the gender of the inmates she was grouped with at the time.

        75.     After being released from custody, Ms. Jackson filed a formal complaint regarding

her treatment in the Dallas County jail.

        76.     On November 7, 2016, Captain Shelley Knight with the Dallas County Sheriff’s

Office was notified of Ms. Jackson’s treatment through Tammye Nash, the Managing Editor at the

Dallas Voice.

        77.     Captain Knight informed Ms. Nash that an investigation on the incident had been

started and that intake video from November 4, 2016 was pulled.

        78.     Captain Knight also informed Ms. Nash that she (Captain Knight) could see where

some of the policy was misconstrued and other parts were not followed.

        79.     On April 19, 2017, Ms. Jackson was arrested for a second time and taken to the

Dallas County jail.

        80.     When booked into the jail, Ms. Jackson was again placed with the male inmates.

        81.     Detention officers Devers, Pugh, Nixon, and Littles were the detention officers who

booked Ms. Jackson into the jail and placed her with the male inmates.




                                                11
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                  Page 12 of 37 PageID 388



       82.     Ms. Jackson asked Devers, Pugh, Nixon, and Littles to contact Captain Knight, who

could explain that she should be classified and placed with females -- but they refused her request.

       83.     Ms. Jackson was taken to the psychiatric unit of the jail due to being deemed

suicidal as a result of the continuous harassment she was experiencing.

       84.     Ms. Jackson was the only woman in the psychiatric unit with all the male inmates.

       85.     Due to being marked suicidal, Ms. Jackson was not allowed clothing and was given

a thin paper suit to wear.

       86.     Unknown Dallas County Employee XI forced Ms. Jackson to shower with the men,

where one of the male inmates masturbated while staring at her in the shower.

       87.     Defendant Brown was sworn in as the Dallas County Sheriff on January 1, 2018

and has served as Dallas County Sheriff since that time.

       88.     On June 15, 2018, Ms. Jackson was arrested for a third time and booked into the

Dallas County jail.

       89.     Ms. Jackson was once again placed with the male inmates by Unknown Dallas

County Employee XII.

       90.     Ms. Jackson was once again taken to the psychiatric unit; however, this time she

was given clothes.

       91.     Ms. Jackson once again had to shower with the men, where once again a male

inmate masturbated while staring at Ms. Jackson in the shower.

       92.     Additionally, a male officer, Unknown Dallas County Employee XIII, recorded her

in the shower while she was in the psychiatric unit.




                                                12
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                    Page 13 of 37 PageID 389



       93.     Each time Ms. Jackson was incarcerated in Defendant Dallas County’s facility, she

was subjected to continual sexually harassing and offensive comments relating to her gender

identity, her transgender status, and her gender expression, by jail staff and inmates.

       94.     Defendants were acting within the course and scope of their positions as either

Dallas County Sherriff or as Dallas County employees at the time of the wrongful acts. All other

Dallas County employees involved in the violation of Plaintiff’s constitutional rights were acting

within the course and scope of their employment at the time of the wrongful acts.

       95.     Ms. Jackson suffered severe mental anguish as a result of the unconstitutional

searches and harassment she endured.

       96.     The unconstitutional search to “observe” her genitals and allegedly to “determine”

Ms. Jackson’s gender and the harassment that accompanied her incarceration was objectively

unreasonable as it violated Dallas County Sheriff’s Office written policy and violated Plaintiff’s

rights under the Fourth and Fourteenth Amendment of the United States Constitution, and the

Prison Rape Elimination Act.

       97.     However, the written policy was essentially overridden or deemed a nullity due to

the actual conduct and performance of observing and searching a person’s genitals when that

person is believed or known to be transgender for the sole purpose of making a placement decision

and ostensibly “determining” the person’s gender. This conduct was so common and widespread

as to constitute a custom and practice that fairly represents the policy of Dallas County, Texas.

       98.     Defendants implemented and maintained a policy, custom, and practice of

classifying transgender inmates based exclusively on genital characteristics rather than their

gender identity without any individualized determination of what would be safest, or in the

alternative, Defendants failed to properly train and supervise jail staff to follow policy and practice



                                                  13
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                     Page 14 of 37 PageID 390



prohibiting the classification of transgender inmates based solely on genital characteristics rather

than gender identity.

          99.    The Prison Rape Elimination Act (PREA) implementing regulations specifically

provides that lockup facilities “shall not search or physically examine a transgender or intersex

inmate for the sole purpose of determining the inmate’s genital status." 28 CFR § 115.15(e).

          100.   According to Texas Administrative Code § 271.1(a)(6) “female inmates shall be

separated by sight and sound from male inmates.” Plaintiff is legally female; thus, she should have

been separated by sight and sound from male inmates. Additionally, Texas Administrative Code §

271.4, requires a documented appeals process for classification assessments, reassessments, and

housing. No appeals process was made available to Plaintiff, regardless of her so pleading for such

relief.

          101.   The Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I

Chapter 11.2 provides the regulations for the treatment of transgender detainees. 1 The General

Rules/Code of Conduct § VII(4) prohibits searches for the sole purpose of determining genital

status, as occurred here.2

          102.   Defendant Dallas County has failed to properly train and supervise jail staff to treat

transgender inmates humanely, such that jail staff refer to transgender inmates by the improper

gender pronouns, refer to transgender inmates’ genitals and private body parts in offensive

manners, alert and announce the fact that transgender inmates are transgender to other inmates and

jail staff, force transgender inmates to expose their genitals for the purpose of determining their



1
    Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2.
2
  Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2 §
VII(4) 1. (“Transgender/ intersex/ gender nonconforming individuals will not be pat searched, frisk
searched or strip searched for the sole purpose of determining their genital status.”).

                                                   14
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                            Page 15 of 37 PageID 391



gender, and place transgender inmates based solely on genital characteristics rather than gender

identity.

           103.    As a result of the above actions, Ms. Jackson has suffered trauma and felt

demoralized, anxious, stressed, a loss of dignity, and fear.

           104.    Defendants were at all times acting under the color of law.

           105.    Dallas County had a policy or custom of promoting and/or tolerating genital

searches to determine gender identity and placement of inmates based off of genitalia rather than

the gender with which they identify when confronted with a transgender inmate in the Dallas

County jail. This classification of transgender inmates based on their genitals rather than gender

identity, is demonstrated by the unconstitutionally invasive search of Plaintiff by Dallas County

Employees and a pattern of similar incidents of classification of Plaintiff based on her genitals

rather than her gender identity that she experienced three different times inside of the Dallas

County jail.

           106.    This pattern and practice is further shown by a similar incident involving a

transgender female, C.W.,3 at the Dallas County Jail in 2013. When C.W. was being booked into

the Dallas County Jail, she was asked if she was a “real female” and if she had a “working vagina.”

The officer laughed at C.W. and told other officers that they should have frisked her a little closer

as the other officers laughed. Three male officers then took C.W. into a room to “change her out.”

They forced her to undress, spread her buttocks, show the bottom of her feet, and then put on male

jail attire. The jail then began processing C.W. as a male, which caused her to remain in custody

for another fourteen hours since they had to restart the booking process after she had already been

processed as a female. C.W. was then taken to the male area of the jail where she was verbally


3
    C.W. does not wish to be identified at this time; therefore, her initials have been used in place of her name.

                                                         15
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                   Page 16 of 37 PageID 392



harassed and embarrassed by inmates and guards in the same manner that Ms. Jackson was during

her incarceration in the Dallas County Jail.

       107.    Additionally, the constitutional violations in this case were the direct result of the

policy, custom and practice and general atmosphere within the Dallas County Sheriff’s Office and

Dallas County jail, both of which are under the umbrella of the Defendant Dallas County.

       108.    Dallas County’s policy of tolerating its employees’ use of unconstitutional genital

searches to determine gender identity and classifications based on genitalia rather than that of

gender status was the moving force behind the violation of Plaintiff’s constitutional rights. The

reprehensible conduct and inhumane treatment of Plaintiff was a result of the custom, policy,

practice and/or procedure of Dallas County.

       109.    At the time of the incident, the County employees were acting pursuant to a custom,

policy, practice and/or procedure of the Dallas County Sheriff’s Office. The actions of Dallas

County employees violated the well-settled right to be free from unreasonable and unnecessary

searches under the Fourth and Fourteenth Amendments to the United States Constitution.

       110.    Before this incident, Defendant Dallas County developed and maintained a policy,

custom or practice that was the moving force behind the constitutional and civil right violations

and the injuries suffered by Plaintiff in violation of the Fourth and Fourteenth Amendments and

42 U.S.C. § 1983. Specifically, the Dallas County Sheriff’s Office had a policy, custom, or practice

of tolerating the use of genital searches to determine gender identity and placement of inmates

based off of genitalia rather than the gender with which they identify; the inadequacy of

investigations into incidents reported to superiors such as Captain Shelley Knight; the lack of

discipline for incidents of unconstitutional searches and placements described above; and the lack




                                                 16
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                   Page 17 of 37 PageID 393



of supervision and reporting procedures to monitor the use of unconstitutional searches and

placements by Dallas County employees.

       111.    But for these acts and omissions of policy, custom, training, and discipline,

Plaintiff’s rights under the Fourth and Fourteenth Amendments to the United States Constitution

would not have been violated.

       112.    As a direct result of these acts, Plaintiff has suffered mental/emotional injuries and

economic damages. She was deprived of her constitutional rights, all to her damage.

       113.    Based on the above, Dallas County bears responsibility for this incident. Upon

information and belief, the policy, custom, and practice of Defendant Dallas County was to

perform unconstitutional genital searches to determine gender identity and place inmates based off

of genitalia rather than the gender with which they identify. Defendant Dallas County was also

aware that its officers would be likely to encounter the same or similar situations as this and that

the subjects’ civil rights would be violated. Despite that awareness, Defendant Dallas County took

no steps to adequately educate or train Dallas County officers on how to handle situations such as

this even though the consequences of such practice – severe mental anguish – was known or

obvious. As a result, there was a widespread practice within the Dallas County Sheriff’s Office to

conduct genital searches to determine gender identity and to place inmates based off of genitalia

rather than the gender with which they identify when confronted with a transgender inmate in the

Dallas County jail. These practices and lack of training were so common and widespread as to

constitute a custom that fairly represents the policy of Dallas County, Texas. Dallas County

Employees S. Joseph or L. Samuel even stated that this was the policy of Dallas County.

       114.    The failure to ensure that written policies were adequately implemented and the

implementation and toleration of the above practices, policies and customs, as well as the lack of



                                                 17
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                     Page 18 of 37 PageID 394



adequate training by Dallas County, constitutes deliberate indifference to Plaintiff’s constitutional

rights. Further, said customs, practices and policies were the moving force, and the direct cause of

Plaintiff being unconstitutionally searched and harassed.

       115.       It is believed no personnel were ever disciplined in regard to the atrocious treatment

to which Ms. Jackson was subjected.

       116.       At all material times, all of the Individual Defendants acted under color of law,

including statutes, ordinances, regulations, customs and usages of the State of Texas and/or the

City of Dallas.


                                  C.      Argument and Authorities

       117.       Government officials are entitled to qualified immunity “insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 815-819, 102 S. Ct. 2727, 73 L. Ed.2d

396 (1982). In order to establish that the Individual Defendants are not entitled to qualified

immunity, Plaintiff must satisfy a two-part test: “(i) under existing law, does the plaintiff allege a

violation of an actual, clearly established statutory or constitutional rights of which a reasonable

person would have known; and (ii) if so, was the Defendant’s conduct objectively unreasonable in

the light of clearly established law at the time of that conduct.” Felton v. Polles, 315 F.3d 470, 473

(5th Cir. 2002), abrogated on other grounds by Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006); Hare v. City of Corinth, Miss., 135 F.3d 320,

325 (5th Cir. 1998). Plaintiff will set forth below each Individual Defendant’s conduct that is not

subject to Qualified Immunity.

SAMUEL JOSEPH (“S. JOSEPH”)

       118.       Dallas County employee S. Joseph deprived Plaintiff of the rights and privileges


                                                    18
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                     Page 19 of 37 PageID 395



secured to her by the Fourth and Fourteenth Amendments to the United States Constitution and by

other laws of the United States to be free from illegal and unreasonable searches which violated

her right to bodily privacy. S. Joseph violated Ms. Jackson’s right to be free from unreasonable

searches by performing a strip search on Ms. Jackson for the sole purpose of determining her

genital status.

        119.      Plaintiff was deprived of the rights and privileges secured to her by the Fourth and

Fourteenth Amendments to the United States Constitution and by other laws of the United States

to be free from illegal and unreasonable searches which violated her right to bodily privacy.

        120.      In a civilized society, one’s anatomy is draped with constitutional protections.”

United States v. Afanador, 567 F.2d 1325, 1331 (5th Cir. 1978). It was clearly established that Ms.

Jackson retained her constitutional right to bodily privacy while in the Dallas County jail. Oliver

v. Scott, 276 F.3d 736, 745 (5th Cir. 2002).

        121.      The unreasonable search in this case was performed without a warrant, without

consent, and without any valid penological reason.

        122.      Ms. Jackson did not present a threat, let alone an immediate threat necessitating the

involuntary exposure of her genitalia. The unnecessary search was not performed to protect the

officers’ safety or to effectuate any other legitimate law enforcement purpose.

        123.      As a result of the malicious invasion and unconstitutional search and seizure to

determine Plaintiff’s gender identity, Plaintiff was deprived of her rights to bodily privacy and

equal protection of the laws and impeded the due course of justice, in violation of the Fourteenth

Amendment of the Constitution of the United States. This cause of action is brought pursuant to

42 U.S.C. § 1983.

        124.      The above described actions and omissions deprived Plaintiff of her Constitutional



                                                   19
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                        Page 20 of 37 PageID 396



right to bodily privacy and liberty under the Fourteenth Amendment of the United States

Constitution and were an unreasonable and unnecessary invasive search and seizure under the

Fourth Amendment of the United States Constitution.

        125.    Defendant S. Joseph’s actions constitute a violation of Ms. Jackson’s well-settled

rights to be free from unreasonable strip searches under the Fourth Amendment, actionable under

42 U.S.C. § 1983.4 Indeed, The Prison Rape Elimination Act expressly prohibits the strip search

performed by S. Joseph. Even Dallas County official written policy prohibits the strip search

performed on Ms. Jackson.5 The fact federal law and Dallas County official written policy

expressly prohibit the search in question is strong, if not conclusive evidence that the search was

unreasonable.

        126.    At the time of the unreasonable strip search of Ms. Jackson, she had a right under

the U.S. Constitution to be free from unreasonable searches, and specifically, searches “for the

sole purpose of determining the inmate’s genital status.” U.S. Const. amend. IV; 28 CFR §

115.15(e). The right was clearly established at the time the strip search of Ms. Jackson was

performed, and S. Joseph was aware of that right as well. S. Joseph performed an unreasonable



4
  Iskander v. Village of Forest Park, 690 F.2d 126, 129 (7th Cir.1982) (noting that “even in cases where
routine strip searches are justified by legitimate security concerns, they nevertheless ‘must be conducted in
a reasonable manner.’” and that all searches must be comport “with the reasonableness requirement
imposed on all searches under the Fourth Amendment….”); U.S. v. Cameron, 538 F.2d 254, 258 (9th
Cir.1976) (“[A]ny body search, if it is to comport with the reasonableness standard of the fourth
amendment, must be conducted with regard for the subject’s privacy and be designed to minimize emotional
and physical trauma” and would include “reasonable steps to mitigate the anxiety, discomfort, and
humiliation that the suspect may suffer”); Cf. Evans v. Stephens, 407 F.3d 1272 (11th Cir.2005) (holding
no case law on point was needed to establish search was unreasonable, as Fourth Amendment itself requires
reasonableness and the violation was obvious). “Of course, in an obvious case, [general] standards can
‘clearly establish’ the answer, even without a body of relevant case law.” Brosseau v. Haugen, 543 U.S.
194, 199, 125 S.Ct. 596 (2004).
5
  Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2 § VII(4)1
(“Transgender/ intersex/ gender nonconforming individuals will not be pat searched, frisk searched or strip
searched for the sole purpose of determining their genital status.”).

                                                     20
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                   Page 21 of 37 PageID 397



strip search of Ms. Jackson for the sole purpose of determining the inmate’s genital status” which

is prohibited by official written policy and the Prison Rape Elimination Act, thereby violating Ms.

Jackson’s rights under the U.S. Constitution, including but not limited to, the Fourth Amendment

thereto. S. Joseph knew or reasonably should have known that performing a strip search “for the

sole purpose of determining the inmate’s genital status” would violate clearly established law. S.

Joseph’s actions were a proximate cause of Plaintiff’s damages.

       127.    Plaintiff asserts that S. Joseph is not entitled to qualified immunity, as the conduct

was not objectively reasonable in light of the law clearly established at the time of the unreasonable

strip search performed on Ms. Jackson. Ms. Jackson’s damages were a foreseeable event. Those

damages were directly and proximately caused by Defendant S. Joseph’s deliberate indifference

towards Ms. Jackson’s constitutional rights.

       128.    It was well-established law, well before the events at issue in this case, that every

citizen of the United States has a clearly defined constitutional right to bodily privacy and to be

free from an unlawful search by law enforcement officials in accordance with the Fourth and

Fourteenth Amendments to the United States Constitution. No reasonable government official

would have acted as Defendant S. Joseph did under these circumstances, wantonly violating

written policies and federal law, and thereby violating Ms. Jackson’s civil rights by conducting

genital searches to determine gender identity.

       129.    The strip search of Ms. Jackson represents conduct that was unnecessary,

unwarranted, and objectively unreasonable. Defendant is not, therefore, entitled to the protection

of qualified immunity.

LIZYAMMA SAMUEL (“L. SAMUEL”)

       130.    Dallas County employee L. Samuel deprived Plaintiff of the rights and privileges



                                                 21
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                     Page 22 of 37 PageID 398



secured to her by the Fourth and Fourteenth Amendments to the United States Constitution and by

other laws of the United States to be free from illegal and unreasonable searches which violated

her right to bodily privacy. L. Samuel violated Ms. Jackson’s right to be free from unreasonable

searches by performing a strip search on Ms. Jackson for the sole purpose of determining her

genital status.

        131.      In a civilized society, one’s anatomy is draped with constitutional protections.”

United States v. Afanador, 567 F.2d 1325, 1331 (5th Cir. 1978). It was clearly established that Ms.

Jackson retained her constitutional right to bodily privacy while in the Dallas County jail. Oliver

v. Scott, 276 F.3d 736, 745 (5th Cir. 2002).

        132.      The unreasonable search in this case was performed without a warrant, without

consent, and without any valid penological reason.

        133.      Ms. Jackson did not present a threat, let alone an immediate threat necessitating the

involuntary exposure of her genitalia. The unnecessary search was not performed to protect the

officers’ safety or to effectuate any other legitimate law enforcement purpose.

        134.      As a result of the malicious invasion and unconstitutional search and seizure to

determine Plaintiff’s gender identity, Plaintiff was deprived of her rights to bodily privacy and

equal protection of the laws and impeded the due course of justice, in violation of the Fourteenth

Amendment of the Constitution of the United States. This cause of action is brought pursuant to

42 U.S.C. § 1983.

        135.      The above described actions and omissions deprived Plaintiff of her Constitutional

right to bodily privacy and liberty under the Fourteenth Amendment of the United States

Constitution and were an unreasonable and unnecessary invasive search and seizure under the

Fourth Amendment of the United States Constitution.



                                                   22
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                        Page 23 of 37 PageID 399



        136.    Defendant L. Samuel’s actions constitute a violation of Ms. Jackson’s well-settled

rights to be free from unreasonable strip searches under the Fourth Amendment, actionable under

42 U.S.C. § 1983.6 Indeed, The Prison Rape Elimination Act expressly prohibits the strip search

performed by L. Samuel. Even Dallas County official written policy prohibits the strip search

performed on Ms. Jackson.7 The fact federal law and Dallas County official written policy

expressly prohibit the search in question is strong, if not conclusive evidence that the search was

unreasonable.

        137.    At the time of the unreasonable strip search of Ms. Jackson, she had a right under

the U.S. Constitution to be free from unreasonable searches, and specifically, searches “for the

sole purpose of determining the inmate’s genital status.” U.S. Const. amend. IV; 28 CFR §

115.15(e). The right was clearly established at the time the strip search of Ms. Jackson was

performed, and L. Samuel was aware of that right as well. L. Samuel performed an unreasonable

strip search of Ms. Jackson for the sole purpose of determining the inmate’s genital status” which

is prohibited by official written policy and the Prison Rape Elimination Act, thereby violating Ms.

Jackson’s rights under the U.S. Constitution, including but not limited to, the Fourth Amendment



6
  Iskander v. Village of Forest Park, 690 F.2d 126, 129 (7th Cir.1982) (noting that “even in cases where
routine strip searches are justified by legitimate security concerns, they nevertheless ‘must be conducted in
a reasonable manner.’” and that all searches must be comport “with the reasonableness requirement
imposed on all searches under the Fourth Amendment….”); U.S. v. Cameron, 538 F.2d 254, 258 (9th
Cir.1976) (“[A]ny body search, if it is to comport with the reasonableness standard of the fourth
amendment, must be conducted with regard for the subject’s privacy and be designed to minimize emotional
and physical trauma” and would include “reasonable steps to mitigate the anxiety, discomfort, and
humiliation that the suspect may suffer”); Cf. Evans v. Stephens, 407 F.3d 1272 (11th Cir.2005) (holding
no case law on point was needed to establish search was unreasonable, as Fourth Amendment itself requires
reasonableness and the violation was obvious). “Of course, in an obvious case, [general] standards can
‘clearly establish’ the answer, even without a body of relevant case law.” Brosseau v. Haugen, 543 U.S.
194, 199, 125 S.Ct. 596 (2004).
7
  Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2 § VII(4)1
(“Transgender/ intersex/ gender nonconforming individuals will not be pat searched, frisk searched or strip
searched for the sole purpose of determining their genital status.”).

                                                     23
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                   Page 24 of 37 PageID 400



thereto. L. Samuel knew or reasonably should have known that performing a strip search “for the

sole purpose of determining the inmate’s genital status” would violate clearly established law.

       138.    Plaintiff asserts that L. Samuel is not entitled to qualified immunity, as the conduct

was not objectively reasonable in light of the law clearly established at the time of the unreasonable

strip search performed on Ms. Jackson. Ms. Jackson’s damages were a foreseeable event. Those

damages were directly and proximately caused by Defendant L. Samuel’s deliberate indifference

towards Ms. Jackson’s constitutional rights.

       139.    It was well-established law, well before the events at issue in this case, that every

citizen of the United States has a clearly defined constitutional right to bodily privacy and to be

free from an unlawful search by law enforcement officials in accordance with the Fourth and

Fourteenth Amendments to the United States Constitution. In fact, the Fourth Amendment right to

be free from unreasonable strip searches has been confirmed on multiple occasions. Iskander v.

Village of Forest Park, 690 F.2d 126, 129 (7th Cir.1982) (noting that “even in cases where routine

strip searches are justified by legitimate security concerns, they nevertheless ‘must be conducted

in a reasonable manner.’” and that all searches must be comport “with the reasonableness

requirement imposed on all searches under the Fourth Amendment….”); U.S. v. Cameron, 538

F.2d 254, 258 (9th Cir.1976) (“[A]ny body search, if it is to comport with the reasonableness

standard of the fourth amendment, must be conducted with regard for the subject’s privacy and be

designed to minimize emotional and physical trauma” and would include “reasonable steps to

mitigate the anxiety, discomfort, and humiliation that the suspect may suffer”); Cf. Evans v.

Stephens, 407 F.3d 1272 (11th Cir.2005) (holding no case law on point was needed to establish

search was unreasonable, as Fourth Amendment itself requires reasonableness and the violation




                                                 24
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                       Page 25 of 37 PageID 401



was obvious).8

        140.     No reasonable government official would have acted as Defendant L. Samuel did

under these circumstances, wantonly violating written policies and federal law, and thereby

violating Ms. Jackson’s civil rights by conducting genital searches to determine gender identity.

        141.     The strip search of Ms. Jackson represents conduct that was unnecessary,

unwarranted, and objectively unreasonable. Defendant is not, therefore, entitled to the protection

of qualified immunity.

UNKNOWN DALLAS COUNTY EMPLOYEE III

        142.     Unknown Dallas County Employee III deprived Plaintiff of the rights and

privileges secured to her by the Fourth and Fourteenth Amendments to the United States

Constitution and by other laws of the United States to be free from illegal and unreasonable

searches which violated her right to bodily privacy. Unknown Dallas County Employee III violated

Ms. Jackson’s right to be free from unreasonable searches by performing a strip search on Ms.

Jackson for the sole purpose of determining her genital status.

        143.     In a civilized society, one’s anatomy is draped with constitutional protections.”

United States v. Afanador, 567 F.2d 1325, 1331 (5th Cir. 1978). It was clearly established that Ms.

Jackson retained her constitutional right to bodily privacy while in the Dallas County jail. Oliver

v. Scott, 276 F.3d 736, 745 (5th Cir. 2002).

        144.     The unreasonable search in this case was performed without a warrant, without

consent, and without any valid penological reason.

        145.     Ms. Jackson did not present a threat, let alone an immediate threat necessitating the




8
 “Of course, in an obvious case, [general] standards can ‘clearly establish’ the answer, even without a body
of relevant case law.” Brosseau v. Haugen, 543 U.S. 194, 199, 125 S.Ct. 596 (2004).

                                                    25
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                        Page 26 of 37 PageID 402



involuntary exposure of her genitalia. The unnecessary search was not performed to protect the

officers’ safety or to effectuate any other legitimate law enforcement purpose.

        146.    As a result of the malicious invasion and unconstitutional search and seizure to

determine Plaintiff’s gender identity, Plaintiff was deprived of her rights to bodily privacy and

equal protection of the laws and impeded the due course of justice, in violation of the Fourteenth

Amendment of the Constitution of the United States. This cause of action is brought pursuant to

42 U.S.C. § 1983.

        147.    The above described actions and omissions deprived Plaintiff of her Constitutional

right to bodily privacy and liberty under the Fourteenth Amendment of the United States

Constitution and were an unreasonable and unnecessary invasive search and seizure under the

Fourth Amendment of the United States Constitution.

        148.    Defendant Unknown Dallas County Employee III’s actions constitute a violation

of Ms. Jackson’s well-settled rights to be free from unreasonable strip searches under the Fourth

Amendment, actionable under 42 U.S.C. § 1983.9 Indeed, The Prison Rape Elimination Act

expressly prohibits the strip search performed by Unknown Dallas County Employee III. Even




9
  Iskander v. Village of Forest Park, 690 F.2d 126, 129 (7th Cir.1982) (noting that “even in cases where
routine strip searches are justified by legitimate security concerns, they nevertheless ‘must be conducted in
a reasonable manner.’” and that all searches must be comport “with the reasonableness requirement
imposed on all searches under the Fourth Amendment….”); U.S. v. Cameron, 538 F.2d 254, 258 (9th
Cir.1976) (“[A]ny body search, if it is to comport with the reasonableness standard of the fourth
amendment, must be conducted with regard for the subject’s privacy and be designed to minimize emotional
and physical trauma” and would include “reasonable steps to mitigate the anxiety, discomfort, and
humiliation that the suspect may suffer”); Cf. Evans v. Stephens, 407 F.3d 1272 (11th Cir.2005) (holding
no case law on point was needed to establish search was unreasonable, as Fourth Amendment itself requires
reasonableness and the violation was obvious). “Of course, in an obvious case, [general] standards can
‘clearly establish’ the answer, even without a body of relevant case law.” Brosseau v. Haugen, 543 U.S.
194, 199, 125 S.Ct. 596 (2004).

                                                     26
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                       Page 27 of 37 PageID 403



Dallas County official written policy prohibits the strip search performed on Ms. Jackson.10 The

fact federal law and Dallas County official written policy expressly prohibit the search in question

is strong, if not conclusive evidence that the search was unreasonable.

        149.    At the time of the unreasonable strip search of Ms. Jackson, she had a right under

the U.S. Constitution to be free from unreasonable searches, and specifically, searches “for the

sole purpose of determining the inmate’s genital status.” U.S. Const. amend. IV; 28 CFR §

115.15(e). The right was clearly established at the time the strip search of Ms. Jackson was

performed, and Unknown Dallas County Employee III was aware of that right as well. Unknown

Dallas County Employee III performed an unreasonable strip search of Ms. Jackson for the sole

purpose of determining the inmate’s genital status” which is prohibited by official written policy

and the Prison Rape Elimination Act, thereby violating Ms. Jackson’s rights under the U.S.

Constitution, including but not limited to, the Fourth Amendment thereto. L. Samuel knew or

reasonably should have known that performing a strip search “for the sole purpose of determining

the inmate’s genital status” would violate clearly established law. Unknown Dallas County

Employee III’s actions were a proximate cause of Plaintiff’s damages.

        150.    Plaintiff asserts that Unknown Dallas County Employee III is not entitled to

qualified immunity, as the conduct was not objectively reasonable in light of the law clearly

established at the time of the unreasonable strip search performed on Ms. Jackson. Ms. Jackson’s

damages were a foreseeable event. Those damages were directly and proximately caused by

Defendant Unknown Dallas County Employee III’s deliberate indifference towards Ms. Jackson’s

constitutional rights.


10
  Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2 § VII(4)1
(“Transgender/ intersex/ gender nonconforming individuals will not be pat searched, frisk searched or strip
searched for the sole purpose of determining their genital status.”).

                                                    27
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                        Page 28 of 37 PageID 404



        151.    It was well-established law, well before the events at issue in this case, that every

citizen of the United States has a clearly defined constitutional right to bodily privacy and to be

free from an unlawful search by law enforcement officials in accordance with the Fourth and

Fourteenth Amendments to the United States Constitution. No reasonable government official

would have acted as Defendant Unknown Dallas County Employee III did under these

circumstances, wantonly violating written policies and federal law, and thereby violating Ms.

Jackson’s civil rights by conducting genital searches to determine gender identity.

        152.    The strip search of Ms. Jackson represents conduct that was unnecessary,

unwarranted, and objectively unreasonable. Defendant is not, therefore, entitled to the protection

of qualified immunity.

SHERIFF LUPE VALDEZ

        153.    Sheriff Lupe Valdez deprived Plaintiff of the rights and privileges secured to her

by the Fourth and Fourteenth Amendments to the United States Constitution and by other laws of

the United States to be free from illegal and unreasonable searches which violated her right to

bodily privacy. S. Joseph, L. Samuel, and Unknown Dallas County Employee III violated Ms.

Jackson’s right to be free from unreasonable searches by performing a strip search on Ms. Jackson

for the sole purpose of determining her genital status. This search was, in part, the result of a failure

to provide proper training and supervision by Sheriff Lupe Valdez.

        The right to be free from illegal and unreasonable searches was clearly established when

the unreasonable strip search of Ms. Jackson occurred.11 Further, it was clearly established that


11
  Iskander v. Village of Forest Park, 690 F.2d 126, 129 (7th Cir.1982) (noting that “even in cases where
routine strip searches are justified by legitimate security concerns, they nevertheless ‘must be conducted in
a reasonable manner.’” and that all searches must be comport “with the reasonableness requirement
imposed on all searches under the Fourth Amendment….”); U.S. v. Cameron, 538 F.2d 254, 258 (9th
Cir.1976) (“[A]ny body search, if it is to comport with the reasonableness standard of the fourth
amendment, must be conducted with regard for the subject’s privacy and be designed to minimize emotional

                                                     28
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                     Page 29 of 37 PageID 405



Ms. Jackson retained her constitutional right to bodily privacy while in the Dallas County jail.

Oliver v. Scott, 276 F.3d 736, 745 (5th Cir. 2002). Indeed, “[i] a civilized society, one’s anatomy

is draped with constitutional protections.” United States v. Afanador, 567 F.2d 1325, 1331 (5th

Cir. 1978). It was clearly established that Ms. Jackson retained her constitutional right to bodily

privacy while in the Dallas County jail. Oliver v. Scott, 276 F.3d 736, 745 (5th Cir. 2002).

        154.    The unreasonable search in this case was performed without a warrant, without

consent, and without any valid penological reason.

        155.    Ms. Jackson did not present a threat, let alone an immediate threat necessitating the

involuntary exposure of her genitalia. The unnecessary search was not performed to protect the

officers’ safety or to effectuate any other legitimate law enforcement purpose.

        156.    The unconstitutional search to “observe” Plaintiff’s genitals and allegedly to

“determine” her gender and the harassment that accompanied her incarceration was objectively

unreasonable as it violated Dallas County Sheriff’s Office written policy and violated Plaintiff’s

rights under the Fourth and Fourteenth Amendment of the United States Constitution, and the

Prison Rape Elimination Act.

        157.    However, the written policy was essentially overridden or deemed a nullity due to

the actual conduct and performance of observing and searching a person’s genitals when that

person is believed or known to be transgender for the sole purpose of making a placement decision

and ostensibly “determining” the person’s gender. This conduct was so common and widespread

as to constitute a custom and practice that fairly represents the policy of Dallas County, Texas


and physical trauma” and would include “reasonable steps to mitigate the anxiety, discomfort, and
humiliation that the suspect may suffer”); Cf. Evans v. Stephens, 407 F.3d 1272 (11th Cir.2005) (holding
no case law on point was needed to establish search was unreasonable, as Fourth Amendment itself requires
reasonableness and the violation was obvious). “Of course, in an obvious case, [general] standards can
‘clearly establish’ the answer, even without a body of relevant case law.” Brosseau v. Haugen, 543 U.S.
194, 199, 125 S.Ct. 596 (2004).

                                                   29
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                      Page 30 of 37 PageID 406



implemented and continued by Sheriff Lupe Valdez and her failure to properly train and supervise

her subordinates.

          158.    Defendant Sheriff Lupe Valdez implemented and maintained a policy, custom, and

practice of classifying transgender inmates based exclusively on genital characteristics rather than

their gender identity without any individualized determination of what would be safest, or in the

alternative, Sheriff Lupe Valdez failed to properly train and supervise jail staff to follow policy

and practice prohibiting the classification of transgender inmates based solely on genital

characteristics rather than gender identity.

          159.    The Prison Rape Elimination Act (PREA) implementing regulations specifically

provides that lockup facilities “shall not search or physically examine a transgender or intersex

inmate for the sole purpose of determining the inmate’s genital status." 28 CFR § 115.15(e).

          160.    According to Texas Administrative Code § 271.1(a)(6) “female inmates shall be

separated by sight and sound from male inmates.” Plaintiff is legally female; thus, she should have

been separated by sight and sound from male inmates. Additionally, Texas Administrative Code §

271.4, requires a documented appeals process for classification assessments, reassessments, and

housing. No appeals process was made available to Plaintiff, regardless of her so pleading for such

relief.

          161.    The Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I

Chapter 11.2 provides the regulations for the treatment of transgender detainees.12 The General

Rules/Code of Conduct § VII(4) prohibits searches for the sole purpose of determining genital




12
     Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2.

                                                    30
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                       Page 31 of 37 PageID 407



status, as occurred here.13

        162.    In violation of the above statutory and regulatory authorities, Ms. Jackson was

placed with the male population of detainees on three separate occasions, rather with than the

female population to which she legally belongs.

        163.    Sheriff Lupe Valdez failed to properly train and supervise jail staff to treat

transgender inmates humanely, such that jail staff refer to transgender inmates by the improper

gender pronouns, refer to transgender inmates’ genitals and private body parts in offensive

manners, alert and announce the fact that transgender inmates are transgender to other inmates and

jail staff, force transgender inmates to expose their genitals for the purpose of determining their

gender, and place transgender inmates based solely on genital characteristics rather than gender

identity. The failure to properly train and supervise the detention personnel is clearly evidence by

the fact the personnel declared that the treatment to which Ms. Jackson was subjected was the

official policy of Sheriff Lupe Valdez.

        164.    As a result of the malicious invasion and unconstitutional search and seizure to

determine Plaintiff’s gender identity, and the placement with the detainee population of the

opposite legal gender, Plaintiff was deprived of her rights to bodily privacy and liberty, the equal

protection of the law, and the due course of justice, in violation of the Fourteenth Amendment of

the Constitution of the United States. Her rights under the Prison Rape Elimination Act to not be

strip searched or physically examined for the sole purpose of determining her genital status were

also violated. 28 CFR § 115.15(e).

        165.    Defendant Sheriff Lupe Valdez’s failure to train and failure to supervise detention


13
  Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2 § VII(4) 1.
(“Transgender/ intersex/ gender nonconforming individuals will not be pat searched, frisk searched or strip
searched for the sole purpose of determining their genital status.”).

                                                    31
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                       Page 32 of 37 PageID 408



staff and the resulting actions of the detention staff constitute violations of Ms. Jackson’s well-

settled rights to be free from unreasonable strip searches under the Fourth Amendment, actionable

under 42 U.S.C. § 1983. Indeed, The Prison Rape Elimination Act expressly prohibits the strip

search performed on Plaintiff. Even Dallas County official written policy prohibits the strip search

performed on Ms. Jackson.14 The fact federal law and Dallas County official written policy

expressly prohibit the search in question is strong, if not conclusive evidence that the search was

unreasonable.

        166.    At the time of the unreasonable strip search of Ms. Jackson, she had a right under

the U.S. Constitution to be free from unreasonable searches, and specifically, searches “for the

sole purpose of determining the inmate’s genital status.” U.S. Const. amend. IV; 28 CFR §

115.15(e). The right was clearly established at the time the strip search of Ms. Jackson was

performed, and Sheriff Lupe Valdez was aware of that right as well. Sheriff Lupe Valdez failure

to train and supervise the other Individual Defendants allowed for an unreasonable strip search of

Ms. Jackson for the sole purpose of determining the inmate’s genital status, which is prohibited by

official written policy and the Prison Rape Elimination Act, thereby violating Ms. Jackson’s rights

under the U.S. Constitution, including but not limited to, the Fourth Amendment thereto. Sheriff

Lupe Valdez knew or reasonably should have known that performing a strip search “for the sole

purpose of determining the inmate’s genital status” would violate clearly established law. Sheriff

Lupe Valdez failure to train and failure to supervise the detention staff were proximate causes of

Plaintiff’s damages.

        167.    Plaintiff asserts that Sheriff Lupe Valdez is not entitled to qualified immunity, as


14
  Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2 § VII(4)1
(“Transgender/ intersex/ gender nonconforming individuals will not be pat searched, frisk searched or strip
searched for the sole purpose of determining their genital status.”).

                                                    32
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                   Page 33 of 37 PageID 409



the failure to train and failure to supervise, as well as the resulting violations of Plaintiff’s

constitutional rights, were not objectively reasonable in light of the law clearly established at the

time of the unreasonable strip search performed on Ms. Jackson and her placement with the

detainee population of the opposite legal gender. Ms. Jackson’s damages were a foreseeable event.

Those damages were directly and proximately caused by Sheriff Lupe Valdez’s deliberate

indifference towards Ms. Jackson’s constitutional rights.

       168.    It was well-established law, well before the events at issue in this case, that every

citizen of the United States has a clearly defined constitutional right to bodily privacy and to be

free from an unlawful search by law enforcement officials in accordance with the Fourth and

Fourteenth Amendments to the United States Constitution. No reasonable government official

would have acted as Sheriff Lupe Valdez did under these circumstances, permitting the wanton

violation of written policies and federal law, and thereby violating Ms. Jackson’s civil rights by

way of an unreasonable genital searches to determine gender identity.

       169.    The strip search of Ms. Jackson and her placement with the male detainee

population represent conduct that was unnecessary, unwarranted, and objectively unreasonable.

Defendant is not, therefore, entitled to the protection of qualified immunity.

       170.    The above described actions and omissions deprived Plaintiff of her clearly

established Constitutional rights to bodily privacy and liberty, and to be free from unreasonable

searches under the Fourth and Fourteenth Amendments of the United States Constitution.

MARIAN BROWN

       171.    It was clearly established that Ms. Jackson retained her constitutional right to bodily

privacy while in the Dallas County jail. Oliver v. Scott, 276 F.3d 736, 745 (5th Cir. 2002). Indeed,

“[i] a civilized society, one’s anatomy is draped with constitutional protections.” United States v.



                                                 33
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                      Page 34 of 37 PageID 410



Afanador, 567 F.2d 1325, 1331 (5th Cir. 1978). It was clearly established that Ms. Jackson retained

her constitutional right to bodily privacy while in the Dallas County jail. Oliver v. Scott, 276 F.3d

736, 745 (5th Cir. 2002).

          172.    Defendant Sheriff Marian Brown maintained a policy, custom, and practice of

classifying transgender inmates based exclusively on genital characteristics rather than their

gender identity without any individualized determination of what would be safest, or in the

alternative, Sheriff Marian Brown failed to properly train and supervise jail staff to follow policy

and practice prohibiting the classification of transgender inmates based solely on genital

characteristics rather than gender identity.

          173.    According to Texas Administrative Code § 271.1(a)(6) “female inmates shall be

separated by sight and sound from male inmates.” Plaintiff is legally female; thus, she should have

been separated by sight and sound from male inmates. Additionally, Texas Administrative Code §

271.4, requires a documented appeals process for classification assessments, reassessments, and

housing. No appeals process was made available to Plaintiff, regardless of her so pleading for such

relief.

          174.    The Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I

Chapter 11.2 provides the regulations for the treatment of transgender detainees.15

          175.    In violation of the above authorities, Ms. Jackson was placed with the male

population of detainees on three separate occasions, rather with than the female population to

which she legally belongs.

          176.    Sheriff Marian Brown failed to properly train and supervise jail staff to treat

transgender inmates humanely, such that jail staff refer to transgender inmates by the improper


15
     Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2.

                                                    34
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                    Page 35 of 37 PageID 411



gender pronouns, refer to transgender inmates’ genitals and private body parts in offensive

manners, alert and announce the fact that transgender inmates are transgender to other inmates and

jail staff, force transgender inmates to expose their genitals for the purpose of determining their

gender, and place transgender inmates based solely on genital characteristics rather than gender

identity. The failure to properly train and supervise the detention personnel is clearly evidence by

the fact she was repeatedly placed with the male population on multiple occasions stretching over

many months.

       177.    As a result of the placement with the detainee population of the opposite legal

gender, Plaintiff was deprived of her rights to bodily privacy and liberty, the equal protection of

the law, and the due course of justice, in violation of the Fourteenth Amendment of the Constitution

of the United States.

       178.    Plaintiff asserts that Sheriff Marian Brown is not entitled to qualified immunity, as

the failure to train and failure to supervise, as well as the resulting violations of Plaintiff’s

constitutional rights, were not objectively reasonable in light of the law clearly established at the

time of her placement with the detainee population of the opposite legal gender. Ms. Jackson’s

damages were a foreseeable event. Those damages were directly and proximately caused by

Sheriff Marian Brown’s deliberate indifference towards Ms. Jackson’s constitutional rights.

       179.    It was well-established law, before the events at issue in this case, that every citizen

of the United States has a clearly defined constitutional right to bodily privacy in accordance with

the Fourth and Fourteenth Amendments to the United States Constitution. No reasonable

government official would have acted as Sheriff Marian Brown did under these circumstances,

permitting the wanton violation of written policies and federal law, and thereby violating Ms.

Jackson’s civil rights.



                                                 35
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                   Page 36 of 37 PageID 412



       180.    The placement of Ms. Jackson with the male detainee population represents

conduct that was unnecessary, unwarranted, and objectively unreasonable. Defendant is not,

therefore, entitled to the protection of qualified immunity.


                                           D.      Prayer

       181.    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectively asks the Court

to overrule Defendants’ request to dismiss Plaintiff’s claims based on Qualified Immunity, and for

such other and further relief to which he may be entitled, general or special, at law or in equity.

                                                Respectfully submitted,


                                                /s/ Scott H. Palmer
                                                SCOTT H. PALMER
                                                State Bar No. 00797196
                                                JAMES P. ROBERTS
                                                State Bar No. 24105721

                                                SCOTT H. PALMER, P.C.
                                                15455 Dallas Parkway,
                                                Suite 540, LB 32
                                                Dallas, Texas 75001
                                                Tel: (214) 987-4100
                                                Fax: (214) 922-9900
                                                scott@scottpalmerlaw.com
                                                james@scottpalmerlaw.com

                                                ATTORNEYS FOR PLAINTIFF




                                                  36
Case 3:18-cv-02935-X-BH Document 46 Filed 03/12/20                 Page 37 of 37 PageID 413



                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document was

forwarded to all counsel of record, in a manner authorized by Rule 5, of the Federal Rules of Civil

Procedure, on March 12, 2020.

                                             /s/Scott H. Palmer
                                             SCOTT H. PALMER




                                                37
